DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 7, 14, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 9-13, 22 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (US 2019/0246161 A1).
Claim 1. A wearable device (Fig.2, 3 and 4; ¶0075, electronic device 201 (wearable device)), comprising: one or more processors (Fig.2, processor 210) configured to: detect a wear status of the wearable device (Fig.5 and ¶0093, operation 505); and in response to the wear status, allocate resources (Fig.5 and ¶0093, active a receiving module for external signals, receiving module may include at least one of the RF module 229, the audio module 280, and the camera module 291) of the wearable device to one or more functions of the wearable device (Fig.7 and ¶0124-¶00127, RF module for receive external wireless signal, audio module for receive external voice signal and camera module for receive visual signal).
Claim 2. The wearable device of claim 1, wherein the resources comprise one or more of a memory and the one or more processors (Fig.2, memory 230).
Claim 4. The wearable device of claim 1, wherein detecting the change in wear status comprises detecting whether the wearable device or part thereof is being worn by a user (Fig.5, operation 503).
Claim 9, wherein the one or more functions of the wearable device comprise one or more of: a. hearing augmentation; b. voice recognition (¶0128, recognize voice signal); c. on-ear detection; d. active noise cancellation; e. transparency mode; and f. passthrough.
Claim 10. The wearable device of claim 1, wherein the resources comprise one or more of: a. a memory; b. a power supply; c. protection circuitry; d. an interface (¶0093, RF module 229); and e. one or more sensors.
Claim 11. The wearable device of claim 1, comprising one or more of a smart watch, smart glasses (¶0075, smart glass), headphones, and headsets.
Claim 12. A system, comprising: a wearable device; a host device (Fig.6 and ¶0108, external electronic device 610) communicatively coupled with the wearable device (Fig.6, external electronic device 610 communicates with electronic device 601 (Fig.2 and 4, electronic device 201 (wearable device)); and one or more processors comprised in one or more of the wearable device and the host device, the one or more processors configured to: detect a wear status of the wearable device; and in response to the wear status, allocate resources of the wearable device to one or more functions of the wearable device (see rejection for claim 1).
Claim 13. A method of allocating resources of a wearable device, the method comprising: detecting a change in wear status of the wearable device; and in response to the detected change, allocate resources of the wearable device to one or more functions of the wearable device (see rejection for claim 1).
Claim 22. A wearable device, comprising: a memory (Fig.2, memory 230); and one or more processors configured to: detect a change in wear status of the wearable device; and in response to the detected change, allocate resources of the wearable device to one or more functions of the wearable device (see rejection for claim 1).
Claim 23. A wearable device, comprising: a plurality of resources, configured to: detect a change in wear status of the wearable device; and in response to the detected change, allocate one or more of the plurality of resources of the wearable device to one or more functions of the wearable device (see rejection for claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 8, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2019/0246161 A1).
Claim 5 and 16, Lim teaches comprising a first headphone (Fig.7 and ¶0125, an earphone), the one or more processors configured to: allocate the resources comprised in the first headphone.
Lim does not teach the second earphone and allocate the resources to the second earphone.
However, a pair of earphone (two earphones) is old and well known in the art. It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement a second earphone for the purpose of providing stereo sound to the listener on a first and second earphone.

Claims 6 and 17, Lim teaches wherein the one or more processors are configured to: on detecting that the first headphone (Fig.7 and ¶0125, an earphone) are being worn by the user, allocate the resources to the first headphones.
Lim does not teach detecting a second earphone are being worn and allocate the resources to the second earphone.
However, a pair of earphone (two earphones) is old and well known in the art. It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement detecting a second earphone are being worn and allocate the resources to the second earphone as modified by Lim for the purpose of providing stereo sound to the listener on a first and second earphone.

Claim 8 and 19, Lim teaches an earphone (Fig.7 and ¶0125, an earphone) and wireless (¶0127). 
Lim does not teach a pair of headphones are true stereo earphones.
However, a pair of stereo earphone are old and well know in the art. It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement pair of stereo earphone by modifying Lim’s single earphone to a pair of earphone for providing stereo sound via Lim’s audio module 280 for stereo sound experience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 5, 2022
/SIMON KING/Primary Examiner, Art Unit 2653